OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05646 New Century Portfolios (Exact name of registrant as specified in charter) 100 William Street, Suite 200Wellesley, Massachusetts02481 (Address of principal executive offices) (Zip code) Nicole M. Tremblay, Esq. Weston Financial Group, Inc.100 William Street, Suite 200Wellesley, MA 02481 (Name and address of agent for service) Registrant's telephone number, including area code: (781) 235-7055 Date of fiscal year end:October 31, 2013 Date of reporting period: October 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. New Century Capital New Century Balanced New Century International New Century Alternative Strategies ANNUAL REPORT Year Ended October 31, 2013 100 William Street, Suite 200, Wellesley MA 02481 781-239-0445 888-639-0102 Fax781-237-1635 CONTENTS LETTER TO SHAREHOLDERS 2-4 PERFORMANCE CHARTS 5-8 NEW CENTURY PORTFOLIOS New Century Capital Portfolio Portfolio Information 9 Schedule of Investments 10-11 New Century Balanced Portfolio Portfolio Information 12 Schedule of Investments 13-14 New Century International Portfolio Portfolio Information 15 Schedule of Investments 16-17 New Century Alternative Strategies Portfolio Portfolio Information 18 Schedule of Investments 19-21 Statements of Assets and Liabilities 22 Statements of Operations 23 Statements of Changes in Net Assets 24-25 Financial Highlights 26-29 Notes to Financial Statements 30-39 Report of Independent Registered Public Accounting Firm 40 Board of Trustees and Officers 41-42 About Your Portfolios’ Expenses 43-45 Trustees’ Approval of Investment Advisory Agreements 46-50 LETTER TO SHAREHOLDERS December 2013 We are pleased to present our 24th Annual Report. The report summarizes the 12-month period ended October 31, 2013. In addition, this report presents important financial information for each of the New Century Portfolios. We invite you to visit our website at www.newcenturyportfolios.com for additional information. As we look back over the 12 months ended October 31, 2013, U.S. markets finished with robust returns as demonstrated by the increase in the S&P 500 Index by 27.18%. During this past summer, markets fluctuated over the potential “tapering” of the Federal Reserve’s Quantitative Easing program and intense discussions over the U.S. debt ceiling caused a government shutdown. Nevertheless, with Ben Bernanke’s handling, broad domestic indexes regained the global lead in the second half of fiscal 2013. International markets also produced positive returns. For example, developed international markets, as measured by the MSCI EAFE Index, gained 26.88% and the MSCI Emerging Markets Index increased 6.53% during the year ended October 31, 2013. Even though market activity is forecasted to be tepid, the European debt crisis appears to be behind us and the Eurozone is slowly coming out of a recession. However, a number of emerging market economies are coming off cyclical peaks and global growth is in low but in positive gear. (IMF Executive Summary October 2013). Although, mediocre global growth has also impacted the price of commodities. Several themes were implemented within the New Century Portfolios over the year. We began tilting towards active managers and away from passive managers. During a bear market, investors typically flee unstable lower quality stocks. Conversely, these same stocks rally strongly in the initial phase of a market recovery. As the cycle matures, participants approach investing more cautiously and evaluate investments according to fundamentals. Companies with good earnings growth and solid balance sheets typically start to outperform, benefiting active management. As the S&P 500 Index has already garnered 184% since the 2009 market low through October 31, 2013, active management may now come to the forefront. As such, the New Century Capital, Balanced and International Portfolios have begun replacing a number of passive index positions with actively managed mutual funds. We have also attempted to temper the effects of rising interest rates. Even though the Federal Reserve will not likely begin tapering until the spring of 2014, some investors may anticipate this move. In the period between May and September 2013, the 10-year Treasury yields soared from 1.7% to 3.0% as the word “taper” dominated the headlines. Over the year the Portfolios sold longer duration funds and invested proceeds in strategies that are less impacted by rising interest rates. In fixed income, the Portfolios shifted to shorter durations or funds that have wider investment mandates. In equities, dividend focused mandates were sold in favor of other types of value or more growth-tilted strategies. These trades were most evident in New Century Capital and New Century Balanced Portfolios. Within New Century Alternative Strategies Portfolio, the long/short, arbitrage, global macro styles were seen to be effective themes to employ. On the international front, we favor developed markets. We believe European stock valuations are below average and could benefit from early cycle dynamics. The Global PMI suggests manufacturing momentum could continue for larger international economies. Emerging markets indexes have suffered under the weight of China’s structural reform and 2 a lower growth mandate, however a recent policy shift has assisted with stabilizing growth. In May, expectations of a “taper” and higher U.S. Treasury yields caused carry trades to unwind, resulting in capital outflows from emerging markets. Over the year, New Century Capital, Balanced and International Portfolios have shifted some exposure away from emerging markets to the developed markets. For the fiscal year ended October 31, 2013, New Century Capital Portfolio (NCCPX) returned 24.45% vs. 27.18% for the S&P 500 Index, the Portfolio’s benchmark index. This large-cap domestic Portfolio opportunistically invests in smaller-cap, sector and international areas. The Portfolio’s mid- and smaller-cap funds added the most to returns. In a year of strong equity performance, riskier mid- and smaller-cap indexes outperformed large-cap indexes. New Century Capital Portfolio’s growth tilt was also beneficial as some of the largest contributors to performance were funds in the large growth style. The sector group was a minor detractor relative to the benchmark. Healthcare funds were strong performers, but they were offset by commodity-related funds such as gold and energy. Finally, the allocation to international funds served as a drag on performance. New Century Balanced Portfolio (NCIPX) outperformed the Morningstar Moderate Allocation category for the fiscal year ended October 31, 2013. New Century Balanced Portfolio gained 15.97% vs. 15.85% for the Morningstar Moderate Allocation category. Compared to the Morningstar Moderate Allocation category, the Portfolio’s allocation to stocks vs. bonds, and selection of fixed income sectors explained most of the outperformance. Active fixed income managers with flexible mandates were particularly beneficial to the Portfolio. Similar to the New Century Capital Portfolio, the equity portion’s slight growth tilt was also additive to overall performance. New Century International Portfolio (NCFPX) finished its fiscal year ended October 31, 2013 with a 17.95% gain. In comparison, the MSCI EAFE Index rallied 26.88% and the MSCI ACWI ex USA Index garnered 20.29%. The latter index is an appropriate benchmark considering the Portfolio’s emerging markets exposure. Meanwhile, the Morningstar Foreign Large Blend category rallied on average by 23.08%. Over the year the Portfolio reduced underperforming emerging markets exposure to slightly below the ACWI benchmark exposure. Further, the Portfolio’s emerging markets and Latin America exposures detracted from the annual performance. In the second half of the year, exposure to Japan was increased in order to capture returns of one of the strongest performing countries in 2013. Overall, New Century International Portfolio is bullish on Europe, long-term optimistic on emerging markets, and neutral on Japan. New Century Alternative Strategies Portfolio (NCHPX) gained 6.99% vs. the Morningstar Multi-Alternative category’s 3.69% as of October 31, 2013. This four star fund1 has continued to outperform the average fund in its Morningstar category for the one, three, five and ten-year periods ended October 31, 2013. New Century Alternative Strategies Portfolio opportunistically invests among a broad-based portfolio of different alternative asset classes. Over the fiscal year ended October 31, 2013, New Century Alternative Strategies Portfolio mitigated volatility by selling funds in highly correlated strategies and redeploying the proceeds to different sources of alpha. The natural resource category was a detractor, whereas the Portfolio benefited from exposure to the long/short equities, global macro and 3 asset allocation categories. Further, redeployment of assets into better performing funds within categories and timely purchases of discounted closed-end funds after the summer’s market pullback were also beneficial. As we embark on the 2014 fiscal year, we have positioned New Century Portfolios for the continuation of several trends – better markets for active managers, volatility in interest rates and recovering developed international markets. A significant event in 2014 will likely be the slowing of the Federal Reserve’s Quantitative Easing program. We remain vigilant for opportunities this event may bring. We appreciate your business and thank you for your trust in New Century Portfolios. Sincerely, Nicole M. Tremblay, Esq. President, CEO Susan K. Arnold Portfolio Manager Andre M. Fernandes Portfolio Manager Ronald A. Sugameli Portfolio Manager 1 Morningstar Ratings reflect risk-adjusted performance and are derived from weighted average of the Fund’s 3-, 5- and 10-year (if applicable) Ratings. For the periods ended October 31, 2013, the Portfolio received 4-Stars Overall and for the 3- and 5-year periods among 142, 142 and 87 funds respectively. The Morningstar Ratings formula measures the amount of variation in a fund’s performance and gives more emphasis to downward variations. Ratings are subject to change every month. The top 10% of the funds in the category receive 5 stars; the next 22.5% 4 stars; the next 35% 3 stars; the next 22.5% 2 stars; and the last 10% 1 star. Investors should take into consideration the investment objectives, risks, charges and expenses of the New Century Portfolios carefully before investing. The prospectus contains these details and other information and should be read carefully before investing. Principal value of an investment will fluctuate and shares when redeemed may be worth more or less than your original investment. Past performance is not indicative of future results. Portfolio and opinions expressed herein are subject to change. 4 NEW CENTURY CAPITAL PORTFOLIO PERFORMANCE CHARTS (Unaudited) Comparison of the Change in Value of a $10,000 Investment in New Century Capital Portfolio and S&P 500® Composite Index Average Annual Total Returns For Periods Ended October 31, 2013 1 Year 5 Years 10 Years New Century Capital Portfolio (a) 24.45% 13.42% 6.53% S&P 500® Composite Index * 27.18% 15.17% 7.46% (a) The total returns do not reflect the deduction of taxes that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. * The S&P 500® Composite Index is comprised of 500 U.S. stocks and is an indicator of the performance of the overall U.S. stock market. An investor cannot invest in an index and its returns are not indicative of the performance of any specific investment. 5 NEW CENTURY BALANCED PORTFOLIO PERFORMANCE CHARTS (Unaudited) Comparison of the Change in Value of a $10,000 Investment in New Century Balanced Portfolio, S&P 500® Composite Index and Barclays U.S. Intermediate Government/Credit Bond Index Average Annual Total Returns For Periods Ended October 31, 2013 1 Year 5 Years 10 Years New Century Balanced Portfolio (a) 15.97% 11.23% 5.87% S&P 500® Composite Index * 27.18% 15.17% 7.46% Barclays U.S. Intermediate Government/Credit Bond Index * -0.03% 5.37% 4.26% (a) The total returns shown do not reflect the deduction of taxes that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. * The S&P 500® Composite Index is comprised of 500 U.S. stocks and is an indicator of the performance of the overall U.S. stock market. The Barclays U.S. Intermediate Government/Credit Bond Index is the non-securitized component of the U.S. Aggregate Index, and includes Treasuries, government-related issues, and corporate. An investor cannot invest in an index and its returns are not indicative of the performance of any specific investment. 6 NEW CENTURY INTERNATIONAL PORTFOLIO PERFORMANCE CHARTS (Unaudited) Comparison of the Change in Value of a $10,000 Investment in New Century International Portfolio and MSCI EAFE Index Average Annual Total Returns For Periods Ended October 31, 2013 1 Year 5 Years 10 Years New Century International Portfolio (a) 17.95% 10.92% 8.19% MSCI EAFE Index * 26.88% 11.99% 7.71% (a) The total returns shown do not reflect the deduction of taxes that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. * The MSCI EAFE (Europe, Australasia and Far East) Index is a free float weighted capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. and Canada. An investor cannot invest in an index and its returns are not indicative of the performance of any specific investment. 7 NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO PERFORMANCE CHARTS (Unaudited) Comparison of the Change in Value of a $10,000 Investment in New Century Alternative Strategies Portfolio, S&P 500® Composite Index and Barclays U.S. Intermediate Government/Credit Bond Index Average Annual Total Returns For Periods Ended October 31, 2013 1 Year 5 Years 10 Years New Century Alternative Strategies Portfolio (a) 6.99% 6.77% 4.76% S&P 500® Composite Index * 27.18% 15.17% 7.46% Barclays U.S. Intermediate Government/Credit Bond Index * -0.03% 5.37% 4.26% (a) The total returns shown do not reflect the deduction of taxes that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. * The S&P 500® Composite Index is comprised of 500 U.S. stocks and is an indicator of the performance of the overall U.S. stock market. The Barclays U.S. Intermediate Government/Credit Bond Index is the non-securitized component of the U.S. Aggregate Index, and includes Treasuries, government-related issues, and corporate. An investor cannot invest in an index and its returns are not indicative of the performance of any specific investment. 8 NEW CENTURY CAPITAL PORTFOLIO PORTFOLIO INFORMATION (Unaudited) October 31, 2013 Asset Allocation (% of Net Assets) Top Ten Long-Term Holdings Security Description % of Net Assets Wells Fargo Advantage Growth Fund - Administrator Class 6.6% Vanguard Dividend Growth Fund - Investor Shares 6.4% MFS Growth Fund - Class I 6.2% Putnam Equity Income Fund - Class Y 5.2% Vanguard 500 Index Fund - Signal Shares 5.0% iShares S&P 500 Value Index Fund 4.4% iShares Dow Jones U.S. Energy Sector Index Fund 4.0% iShares Core S&P 500 ETF 3.9% Gabelli Asset Fund (The) - Class I 3.9% Fidelity Select Health Care Portfolio 3.7% 9 NEW CENTURY CAPITAL PORTFOLIO SCHEDULE OF INVESTMENTS October 31, 2013 INVESTMENT COMPANIES — 99.2% Shares Value Large-Cap Funds — 63.0% American Funds AMCAP Fund - Class A $ Columbia Dividend Opportunity Fund - Class A Gabelli Asset Fund (The) - Class I iShares Core S&P 500 ETF (a) iShares Russell 1000 Index Fund (a) iShares S&P 500 Growth Index Fund (a) iShares S&P 500 Value Index Fund (a) JPMorgan Value Advantage Fund - Institutional Class MFS Equity Opportunities Fund - Class I MFS Growth Fund - Class I (b) Putnam Equity Income Fund - Class Y RidgeWorth Large Cap Value Equity Fund - I Shares Vanguard 500 Index Fund - Signal Shares Vanguard Dividend Growth Fund - Investor Shares Weitz Partners Value Fund (b) Wells Fargo Advantage Growth Fund - Administrator Class (b) Sector Funds — 13.9% Fidelity Select Health Care Portfolio iShares Dow Jones U.S. Energy Sector Index Fund (a) Ivy Science and Technology Fund - Class I (b) PowerShares Dynamic Pharmaceuticals Portfolio (a) SPDR Gold Trust (a) (b) (c) Mid-Cap Funds — 9.0% iShares S&P MidCap 400 Growth Index Fund (a) iShares S&P MidCap 400 Value Index Fund (a) Putnam Equity Spectrum Fund - Class Y SPDR S&P MidCap rust (a) International Funds — 8.8% Aberdeen Emerging Markets Fund - Institutional Class Harding, Loevner International Equity Portfolio - Institutional Class Oppenheimer Developing Markets Fund - Class Y Oppenheimer International Growth Fund - Class Y Wells Fargo Advantage Intrinsic World Equity Fund - Administrator Class See accompanying notes to financial statements. 10 NEW CENTURY CAPITAL PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) INVESTMENT COMPANIES — 99.2% (Continued) Shares Value Small-Cap Funds — 4.5% Brown Capital Management Small Company Fund - Institutional Class (b) $ iShares S&P SmallCap 600 Growth Index Fund (a) iShares S&P SmallCap 600 Value Index Fund (a) Total Investment Companies (Cost $75,551,537) $ MONEY MARKET FUNDS — 2.3% Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.06% (d) (Cost $2,544,729) $ Total Investments at Value — 101.5% (Cost $78,096,266) $ Liabilities in Excess of Other Assets — (1.5%) ) Net Assets — 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) The rate shown is the 7-day effective yield as of October 31, 2013. See accompanying notes to financial statements. 11 NEW CENTURY BALANCED PORTFOLIO PORTFOLIO INFORMATION (Unaudited) October 31, 2013 Asset Allocation (% of Net Assets) Top Ten Long-Term Holdings Security Description % of Net Assets Loomis Sayles Bond Fund - Institutional Class 7.7% First Eagle Global Fund - Class A 7.4% Wells Fargo Advantage Growth Fund - Administrator Class 6.3% iShares Core S&P 500 ETF 6.0% SPDR S&P MidCap rust 5.9% Harding, Loevner International Equity Portfolio - Institutional Class 5.8% Templeton Global Bond Fund - Class A 5.7% Dodge & Cox Income Fund 5.2% American Funds AMCAP Fund - Class A 4.8% JPMorgan Value Advantage Fund - Institutional Class 4.4% 12 NEW CENTURY BALANCED PORTFOLIO SCHEDULE OF INVESTMENTS October 31, 2013 INVESTMENT COMPANIES — 98.3% Shares Value Large-Cap Funds — 25.2% American Funds AMCAP Fund - Class A $ iShares Core S&P 500 ETF (a) John Hancock Disciplined Value Fund - Class I JPMorgan Value Advantage Fund - Institutional Class Wells Fargo Advantage Growth Fund - Administrator Class (b) Fixed Income/Multi-Sector Bond Funds — 18.5% Dodge & Cox Income Fund Loomis Sayles Bond Fund - Institutional Class PIMCO Income Fund - Institutional Class Vanguard Intermediate-Term Investment-Grade Fund - Admiral Shares Sector Funds — 14.3% Consumer Staples Select Sector SPDR Fund (a) Fidelity Select Health Care Portfolio iShares Dow Jones U.S. Energy Sector Index Fund (a) Oppenheimer MLP Select 40 Fund - Institutional Class (b) SPDR Gold Trust (a) (b) (c) International Funds — 13.2% First Eagle Global Fund - Class A Harding, Loevner International Equity Portfolio - Institutional Class Worldwide Bond Funds — 8.1% Loomis Sayles Global Bond Fund - Institutional Class Templeton Global Bond Fund - Class A High Yield Bond Funds — 5.9% Loomis Sayles Institutional High Income Fund Oppenheimer Senior Floating Rate Fund - Class A Mid-Cap Funds — 5.9% SPDR S&P MidCap rust (a) Small-Cap Funds — 4.5% Brown Capital Management Small Company Fund - Institutional Class (b) iShares S&P SmallCap 600 Growth Index Fund (a) iShares S&P SmallCap 600 Value Index Fund (a) See accompanying notes to financial statements. 13 NEW CENTURY BALANCED PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) INVESTMENT COMPANIES — 98.3% (Continued) Shares Value Convertible Bond Funds — 2.7% Allianz AGIC Convertible Fund - Institutional Shares $ Total Investment Companies (Cost $53,304,339) $ MONEY MARKET FUNDS — 1.9% Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.06% (d) (Cost $1,338,159) $ Total Investments at Value — 100.2% (Cost $54,642,498) $ Liabilities in Excess of Other Assets — (0.2%) ) Net Assets — 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) The rate shown is the 7-day effective yield as of October 31, 2013. See accompanying notes to financial statements. 14 NEW CENTURY INTERNATIONAL PORTFOLIO PORTFOLIO INFORMATION (Unaudited) October 31, 2013 Asset Allocation (% of Net Assets) Top Ten Long-Term Holdings Security Description % of Net Assets Columbia European Equity Fund - Class A 7.3% Matthews Japan Fund - Institutional Class 7.0% iShares MSCI Germany Index Fund 6.4% Franklin Mutual European Fund - Class A 6.3% Harding, Loevner International Equity Portfolio- Institutional Class 6.0% Oakmark International Fund - Class I 6.0% Matthews Pacific Tiger Fund - Investor Class 5.6% iShares MSCI Switzerland Index Fund 5.4% iShares MSCI United Kingdom Index Fund 5.1% Vanguard MSCI Europe ETF 5.0% 15 NEW CENTURY INTERNATIONAL PORTFOLIO SCHEDULE OF INVESTMENTS October 31, 2013 INVESTMENT COMPANIES — 99.4% Shares Value Europe Funds — 38.7% Columbia European Equity Fund - Class A $ Franklin Mutual European Fund - Class A iShares MSCI Germany Index Fund (a) iShares MSCI Sweden Index Fund (a) iShares MSCI Switzerland Index Fund (a) iShares MSCI United Kingdom Index Fund (a) Vanguard MSCI Europe ETF (a) Diversified Funds — 28.1% Columbia Acorn International Select Fund - Class A Harbor International Fund - Institutional Class Harding, Loevner International Equity Portfolio - Institutional Class iShares MSCI EAFE Growth Index Fund (a) iShares MSCI EAFE Value Index Fund (a) iShares S&P Global Energy Sector Index Fund (a) MFS International Value Fund - Class I Oakmark International Fund - Class I Oppenheimer International Growth Fund - Class Y Templeton Institutional Funds - Foreign Smaller Companies Series Asia/Pacific Funds — 24.8% iShares MSCI Australia Index Fund (a) iShares MSCI Pacific ex-Japan Index Fund (a) Matthews China Dividend Fund - Investor Class Matthews Japan Fund - Institutional Class Matthews Pacific Tiger Fund - Investor Class WisdomTree Japan Hedged Equity Fund (a) Emerging Markets Funds — 4.4% Aberdeen Emerging Markets Fund - Institutional Class Vanguard MSCI Emerging Markets ETF (a) Americas Funds — 3.4% Fidelity Canada Fund JPMorgan Latin America Fund - Select Class Total Investment Companies (Cost $45,130,012) $ See accompanying notes to financial statements. 16 NEW CENTURY INTERNATIONAL PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 0.4% Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.06% (b) (Cost $278,696) $ Total Investments at Value — 99.8% (Cost $45,408,708) $ Other Assets in Excess of Liabilities — 0.2% Net Assets — 100.0% $ (a) Exchange-traded fund. (b) The rate shown is the 7-day effective yield as of October 31, 2013. See accompanying notes to financial statements. 17 NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO PORTFOLIO INFORMATION (Unaudited) October 31, 2013 Asset Allocation (% of Net Assets) Top Ten Long-Term Holdings Security Description % ofNet Assets Touchstone Merger Arbitrage Fund - Institutional Shares 7.7% MainStay Marketfield Fund - Class I 7.2% Calamos Market Neutral Income Fund - Class A 5.5% First Eagle Global Fund - Class A 5.2% FPA Crescent Fund 5.1% Wasatch Long/Short Fund 4.6% Berwyn Income Fund 4.5% 361 Managed Futures Strategy Fund - Class I 4.0% Templeton Global Bond Fund - Class A 3.6% TFS Market Neutral Fund 3.6% 18 NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO SCHEDULE OF INVESTMENTS October 31, 2013 INVESTMENT COMPANIES — 93.9% Shares Value Long/Short Equity Funds — 22.5% BlackRock Emerging Markets Long/Short Equity Fund - Institutional Shares $ MainStay Marketfield Fund - Class I (b) Robeco Boston Partners Long/Short Research Fund - Institutional Class TFS Market Neutral Fund (b) Wasatch Long/Short Fund (b) Weitz Partners III Opportunity Fund - Institutional Class (b) Arbitrage Funds — 16.2% Arbitrage Fund (The) - Class I Calamos Market Neutral Income Fund - Class A Gabelli ABC Fund - Advisor Class Merger Fund (The) Touchstone Merger Arbitrage Fund - Institutional Shares Global Macro Funds — 16.1% BlackRock Global Allocation Fund - Class A Eaton Vance Global Macro Absolute Return Advantage Fund - Class I First Eagle Global Fund - Class A Ivy Asset Strategy Fund - Class A John Hancock Global Absolute Return Strategies Fund - Class I Mutual Global Discovery Fund - Class Z Asset Allocation Funds — 9.6% Berwyn Income Fund FPA Crescent Fund High Yield/Fixed Income Funds — 9.3% Aberdeen Asia-Pacific Income Fund, Inc. (d) Blackrock Credit Allocation Income Trust (d) Ivy High Income Fund - Class A PIMCO Income Fund - Institutional Class Templeton Global Bond Fund - Class A Natural Resources Funds — 7.4% Market Vectors Gold Miners ETF (a) Oppenheimer MLP Select 40 Fund - Institutional Class (b) PIMCO CommodityRealReturn Strategy Fund - Class A RS Global Natural Resources Fund - Class A (b) SPDR Gold Trust (a) (b) (c) Tortoise MLP & Pipeline Fund - Institutional Class See accompanying notes to financial statements. 19 NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) INVESTMENT COMPANIES — 93.9% (Continued) Shares Value Natural Resources Funds — 7.4% (Continued) Vanguard Precious Metals and Mining Fund - Investor Shares $ Real Estate Funds — 6.1% CBRE Clarion Global Real Estate Income Fund (d) ING Global Real Estate Fund - Class I Vanguard REIT ETF (a) Managed Futures Funds — 5.0% 361 Managed Futures Strategy Fund - Class I (b) MutualHedge Frontier Legends Fund - Class I (b) Option Hedged Funds — 1.7% BlackRock Enhanced Capital & Income Fund (d) BlackRock Enhanced Equity Dividend Trust (d) Gateway Fund - Class A Total Investment Companies (Cost $99,254,215) $ STRUCTURED NOTES — 3.9% Par Value Value JPMorgan Chase & Co., Return Note Linked to JPMorgan ETF Efficiente 5 PR Index, due 06/23/2014 $ $ JPMorgan Chase & Co., Return Note Linked to the JPMorgan Strategic Volatility Dynamic Index (Series 1), due 09/30/2014 (b) RBC Capital Markets, Absolute Return Barrier Equity Security Linked Note, due 05/15/2014 (b) Total Structured Notes (Cost $4,600,000) $ See accompanying notes to financial statements. 20 NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 2.8% Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.06% (e) (Cost $3,478,464) $ Total Investments at Value — 100.6% (Cost $107,332,679) $ Liabilities in Excess of Other Assets — (0.6%) ) Net Assets — 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Closed-end fund. (e) The rate shown is the 7-day effective yield as of October 31, 2013. See accompanying notes to financial statements. 21 NEW CENTURY PORTFOLIOS STATEMENTS OF ASSETS AND LIABILITIES October 31, 2013 New Century Capital Portfolio New Century Balanced Portfolio New Century International Portfolio New Century Alternative Strategies Portfolio ASSETS Investments in securities: At acquisition cost $ At value (Note 1A) $ Dividends receivable 36 10 Receivable for investment securities sold — — — Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased — Payable for capital shares redeemed — Payable to Adviser (Note 2) Payable to Distributor (Note 3) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated undistributed net investment income (loss) — ) Accumulated undistributed net realized gains (losses) on investments ) Net unrealized appreciation on investments Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (a) $ (a) Redemption price may differ from the net asset value per share depending upon the length of time held (Note 1B). See accompanying notes to financial statements. 22 NEW CENTURY PORTFOLIOS STATEMENTS OF OPERATIONS For the Year Ended October 31, 2013 New Century Capital Portfolio New Century Balanced Portfolio New Century International Portfolio New Century Alternative Strategies Portfolio INVESTMENT INCOME Dividends $ Interest — — — Total investment income EXPENSES Investment advisory fees (Note 2) Distribution costs (Note 3) Accounting fees Administration fees (Note 2) Legal and audit fees Trustees’ fees and expenses (Note 2) Transfer agent fees Custody and bank service fees Postage & supplies Insurance expense Other expenses Total expenses NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains on investments Capital gain distributions from regulated investment companies Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See accompanying notes to financial statements. 23 NEW CENTURY PORTFOLIOS STATEMENTS OF CHANGES IN NET ASSETS New Century Capital Portfolio New Century Balanced Portfolio Year Ended October 31, Year Ended October 31, Year Ended October 31, Year Ended October 31, FROM OPERATIONS Net investment income (loss) $ ) $ ) $ $ Net realized gains from security transactions Capital gain distributions from regulated investment companies Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income (Note 1E) — — ) ) From net realized gains on security transactions (Note 1E) ) ) — — Decrease in net assets from distributions to shareholders ) FROM CAPITAL SHARE TRANSACTIONS Net assets received in conjunction with fund merger (Note 1) — — — Proceeds from shares sold Proceeds from redemption fees collected (Note 1B) — 1 Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) Net increase (decrease) in net assets from capital share transactions ) ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of year End of year $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME (LOSS) $ — $ ) $ $ CAPITAL SHARE ACTIVITY Shares issued in conjunction with fund merger (Note 1) — — — Shares sold Shares reinvested Shares redeemed ) Net increase (decrease) in shares outstanding ) ) ) Shares outstanding, beginning of year Shares outstanding, end of year See accompanying notes to financial statements. 24 NEW CENTURY PORTFOLIOS STATEMENTS OF CHANGES IN NET ASSETS New Century International Portfolio New Century Alternative Strategies Portfolio Year Ended October 31, Year Ended October 31, Year Ended October 31, Year Ended October 31, FROM OPERATIONS Net investment income $ Net realized gains from security transactions Capital gain distributions from regulated investment companies Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income (Note 1E) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Proceeds from redemption fees collected (Note 1B) 3 Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) Net decrease in net assets from capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of year End of year $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME (LOSS) $ $ $ ) $ ) CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) Net decrease in shares outstanding ) Shares outstanding, beginning of year Shares outstanding, end of year See accompanying notes to financial statements. 25 NEW CENTURY CAPITAL PORTFOLIO FINANCIAL HIGHLIGHTS Selected Per Share Data and Ratios for a Share Outstanding Throughout Each Year Years Ended October 31, PER SHARE OPERATING PERFORMANCE Net asset value, beginning of year $ Income (loss) from investment operations: Net investment income (loss) Net realized and unrealized gains on investments Total from investment operations Less distributions: Distributions from net investment income — — — ) ) Distributions from net realized gains ) ) — — — Total distributions ) ) — ) ) Proceeds from redemption fees collected (a) — — (a) (a) Net asset value, end of year $ TOTAL RETURN (b) 24.45% 9.57% 4.54% 16.47% 13.05% RATIOS/SUPPLEMENTAL DATA Net assets, end of year (000’s) $ Ratio of expenses to average net assets (c) 1.43% 1.46% 1.42% 1.40% 1.41% Ratio of net investment income (loss) to average net assets (c) (d) (0.00%
